March 12, 2010


Mr. Gregory D. Smith
Ramey & Flock, P.C.
100 E. Ferguson, Suite 500
Tyler, TX 75702
Mr. Gregory Jordan Wright
Law Office of Gregory J. Wright
P.O. Box 3349
Longview, TX 75606

RE:   Case Number:  07-0135
      Court of Appeals Number:  06-06-00039-CV
      Trial Court Number:  2004-2742-CCL2

Style:      EAST TEXAS SALT WATER DISPOSAL COMPANY, INC.
      v.
      RICHARD LEON WERLINE

Dear Counsel:

      Today the Supreme Court of Texas issued opinions and enclosed judgment
in the above-referenced cause.  You may obtain a copy  of  the  opinion  at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Debbie      |
|   |Autrey          |
|   |Ms. Barbara     |
|   |Duncan          |